UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4239


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SANDRA LARA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00232-TLW-5)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Sandra Lara pled guilty, pursuant to a written plea

agreement, to conspiracy to possess with intent to distribute

and to distribute five kilograms or more of cocaine and fifty

grams     or     more    of    crack   cocaine,       in   violation      of    21    U.S.C.

§ 841(a)(1), (b)(1)(A) (2012) and 21 U.S.C. § 846 (2012).                                   The

district court sentenced Lara to 135 months’ imprisonment, which

was the bottom of her advisory Guidelines range.                               Counsel for

Lara has filed this appeal pursuant to Anders v. California, 386
U.S. 738    (1967),       certifying      that    there     are     no    meritorious

grounds for appeal.               Although advised of her right to do so,

Lara has declined to file a pro se supplemental brief.                                      The

Government has not filed a response brief.                       For the reasons that

follow, we affirm.

                We   have      reviewed      the   transcript     of   Lara’s        Fed.   R.

Crim. P. 11 hearing and conclude that Lara’s guilty plea was

knowing and voluntary and supported by an independent basis in

fact.      We thus affirm Lara’s conviction.

                We      next    consider       the    reasonableness           of     Lara’s

sentence.        When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it   in    conjunction         with    the    factors      set   forth    in    18    U.S.C.

§ 3553(a) (2012).               Gall v. United States, 552 U.S. 38, 49–50

(2007).         Appellate review of a district court’s imposition of a

                                               2
sentence,     “whether    inside,   just          outside,    or    significantly

outside the Guidelines range,” is for abuse of discretion.                     Id.

at 41.

            The district court followed the necessary procedural

steps in sentencing Lara, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant § 3553(a)

sentencing factors.      The court provided sufficient reasoning for

the sentence.       Furthermore, the within-Guidelines sentence is

presumptively substantively reasonable.                See United States v.

Bynum, 604 F.3d 161, 168-69 (4th Cir. 2010).                      Neither counsel

nor Lara offer any ground upon which to question the substantive

reasonableness of Lara’s sentence, and we discern none.                   We thus

conclude that the district court did not abuse its discretion in

imposing the chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Lara, in writing, of her

right to petition the Supreme Court of the United States for

further review.      If Lara requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move   this   court       for    leave     to    withdraw   from

representation.     Counsel’s motion must state that a copy thereof

                                        3
was served on Lara.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                       4